Citation Nr: 0929376	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, as 
due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), as due to an undiagnosed illness.

3.  Entitlement to service connection for a thyroid 
condition, as due to an undiagnosed illness.

4.  Entitlement to service connection for a mild chronic 
intermittent lumbar strain. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1975, and from November 1990 to July 1991.  He served in 
Southwest Asia from January 1991 to June 1991.  The Veteran 
also served in the United States Army National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO decision, which 
denied claims for service connection for fibromyalgia as due 
to an undiagnosed illness and CFS as due to an undiagnosed 
illness, and a March 2007 RO decision, which denied claims 
for service connection for a thyroid condition as due to an 
undiagnosed illness and a mild chronic intermittent lumbar 
strain.

In December 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The Board notes that the October 2007 statement of the case 
(SOC) included the issue of entitlement to service connection 
for vertigo.  The Veteran did not submit a VA Form 9 Appeal 
with regard to this issue, and he indicated at the December 
2008 hearing that he did not wish to appeal this issue.  As 
such, this issue is not currently on appeal before the Board.  

The issues of entitlement to service connection for 
fibromyalgia as due to an undiagnosed illness, a thyroid 
condition as due to an undiagnosed illness, and a mild 
chronic intermittent lumbar strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The substantive appeal for the issue of entitlement to 
service connection for CFS was received more than 60 days 
after the SOC was issued, and more than a year after the 
rating decision was issued.


CONCLUSION OF LAW

As the Veteran did not submit a timely and adequate 
substantive appeal as to the issue of entitlement to service 
connection for CFS, the claim is dismissed.  38 U.S.C.A. §§ 
5107, 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 
20.202, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In this instance, the facts do not appear to be in dispute, 
and the timeliness of substantive appeal is governed by the 
interpretation of law.  In such a case, the VCAA has no 
application.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  The Veteran was properly notified of the Board's 
intention to consider this issue, and he was afforded the 
procedural safeguards of notice and the opportunity to be 
heard on the question of timeliness.

II.  Analysis

The question before the Board is whether the Veteran 
perfected a timely appeal for service connection for CFS, 
claimed as due to an undiagnosed illness.   

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement (NOD) 
and shall completed by a substantive appeal after a SOC is 
furnished to the appellant.  In essence, the following 
sequence is required: there must be a decision by the RO, the 
appellant must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the appellant, and finally the appellant, after receiving 
adequate notice of the basis of the decision, should complete 
the process by stating his argument in a timely- filed 
substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 20.201, 
20.202, 20.302 (2008).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (2008).  Any appeal that fails to allege specific 
error of fact or law in the determinations being appealed may 
be dismissed.  38 U.S.C.A. § 3.157 (West 2002); 38 C.F.R. §§ 
20.101, 20.202 (2008).

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202 (2008).  Where a SOC 
addresses several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all those 
issues or must specifically identify the issues appealed.  
The Board will construe such arguments in a liberal manner, 
but may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
Id; see also Roy v. Brown, 5 Vet. App. 554 (1993).

When VA rules require that a document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2008).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

As to the issue of entitlement to service connection for CFS, 
as due to an undiagnosed illness, the Veteran was notified of 
the unfavorable rating decision on December 11, 2006.  After 
receiving the Veteran's timely NOD in March 2007, the RO 
issued a SOC, along with a letter explaining his appellate 
rights and responsibilities, on October 29, 2007.  The Board 
notes that the Veteran filed a substantive appeal on November 
30, 2007 with respect to the issue of entitlement to service 
connection for fibromyalgia.  However, the Veteran did not 
file a correspondence containing the necessary information 
for a substantive appeal with regard specifically to his 
claim for service connection for CFS until March 12, 2008, 
when the Veteran's VA Form 9 with respect to this issue was 
received by the RO.

At the December 2008 Travel Board hearing, the Veteran was 
informed that it appeared that his VA Form 9 Appeal with 
regard to his claim for service connection for CFS was 
untimely.  The Veteran was then sent a letter on May 13, 2009 
informing him again that this substantive appeal was not 
timely, resulting in a jurisdictional defect in his case.  
This letter also informed the Veteran that he would have 60 
days to present written argument or request a hearing so that 
oral argument could be presented with respect to this 
jurisdictional question.  However, neither the Veteran nor 
his representative submitted a response addressing this issue 
of timeliness.

Therefore, in this case, the Board finds that the Veteran 
failed to file a timely appeal of the November 2006 denial of 
his claim for service connection CFS.  Again, there is no 
indication of record, nor has the Veteran contended, that he 
had good cause for failing to request an extension or perfect 
his appeal in a timely manner.  See 38 C.F.R. §§ 3.109(b), 
20.303 (2008); Roy, 5 Vet. App. at 556 (1993) (holding that 
an extension of time in which to file a substantive appeal 
could not be granted unless a request for extension was made 
in accordance with section 20.303).  Moreover, the Board has 
taken no action which would constitute a waiver of the 
substantive appeal.  See Beyrle v. Brown, 9 Vet. App. 24 
(1996); Roy, 5 Vet. App. 554 (1993).

In summary, the Board finds that after receiving appropriate 
notification of his appellate rights, the Veteran submitted a 
timely NOD with respect to the November 2006 denial of his 
claim for CFS, and the RO duly issued a SOC to him on October 
29, 2007.  Nonetheless, the Veteran failed to submit a timely 
substantive appeal with respect to this issue.  Thus, the 
Board finds that this claim is dismissed.

In dismissing this claim, the Board considered the recent 
case of Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 
17, 2009), wherein the United States Court of Appeals for 
Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not 
intended to foreclose the Board's exercise of jurisdiction 
over a matter in which a substantive appeal was untimely.  
Consequently, because the 60-day filing period is not 
jurisdictional, VA may waive any issue of timeliness in the 
filing of the substantive appeal, either explicitly or 
implicitly, and is not required to close an appeal for 
failure to file a timely substantive appeal.  The Court in 
Percy also went on to determine that any issue concerning the 
timely filing of the substantive appeal in that particular 
case was waived by VA, due to the fact that VA seemed to have 
treated the Veteran's appeal as if it were timely perfected 
for more than 5 years before being raised by the Board in the 
first instance, including almost 2 years after a Board 
hearing was held on the claim.

In the case at hand, the Veteran was at no time led to 
believe that his March 2008 appeal was timely.  The issue of 
entitlement to service connection for CFS was never certified 
to the Board, and the Veteran was informed at the December 
2008 hearing that his VA Form 9 Appeal submitted with respect 
to this claim appeared to be untimely.  Furthermore, the 
Veteran was sent a letter on May 13, 2009 again informing him 
that he had not appealed the issue of entitlement to service 
connection for CFS in a timely manner.  As such, while the 
Board acknowledges that the Court in Percy allowed VA to 
waive any issue of timeliness in the filing of the 
substantive appeal, either explicitly or implicitly, and in 
finding that VA is not required to close an appeal for 
failure to file a timely substantive appeal, determined that 
the Veteran's appeal should not be dismissed due to the fact 
that it had been treated as on appeal for 5 years, the Board 
finds that the facts in this case are distinguished from the 
facts of Percy, in that the issue of entitlement to service 
connection for CFS has never been treated as on appeal to the 
Board and the Veteran has consistently been informed of such.  
Furthermore, the Veteran has not provided an explanation for 
the delay in filing a substantive appeal on this issue that 
the Board believes could warrant a waiver of the requirement.  
Therefore, while VA has the option of waiving any issue of 
timeliness in the filing of a substantive appeal, the Board 
finds that it would not be appropriate to do so in this case, 
in light of the fact that the Veteran's VA Form 9 Appeal was 
clearly received over 1 year after the rating decision and 
over 60 days after the SOC was issued, and has been 
consistently treated as untimely by VA.  Additionally, the 
Veteran was offered the opportunity to submit argument on 
this matter and failed to do so.  As such, this claim is 
dismissed.  


ORDER

Entitlement to service connection for CFS, as due to an 
undiagnosed illness is dismissed. 


REMAND

The Veteran is also seeking entitlement to service connection 
for fibromyalgia, as due to an undiagnosed illness.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  

The Board notes that, at the December 2008 hearing, the 
Veteran reported that he had been receiving treatment for his 
complaints of joint pain and other symptoms from a Dr. O at 
the VA Brooksville Outpatient Clinic.  The Veteran further 
stated that he was seen for fibromyalgia the week prior to 
the hearing and indicated that he was scheduled for a muscle 
biopsy on February 17th, 2009.  While the claims folder 
contains VA treatment records, to include certain 2006 
treatment received at the Brooksville Community Based 
Outpatient Clinic, the Board notes that recent treatment from 
this facility, to include any treatment administered by Dr. 
O, has not been associated with the claims file.  
Additionally, the claims file does not contain the results of 
the February 2009 muscle biopsy, for which the Veteran 
claimed he was scheduled.  VA has an obligation under the 
VCAA to associate all relevant records in VA's possession 
with the claims file of a Veteran.  38 C.F.R. § 3.159 (2008).  
Therefore, this issue must be remanded in order to attempt to 
locate any outstanding VA treatment records relating to the 
Veteran's claimed fibromyalgia condition. 

With regard to the Veteran's claims for service connection 
for a thyroid condition and a mild chronic intermittent 
lumbar strain, the Board notes that these issues were denied 
by the RO in a March 2007 rating decision.  The Veteran 
submitted a statement in April 2007 in which he disagreed 
with the denial of these claims.  The Veteran was not 
afforded a SOC addressing these issues.  The claims must now 
be remanded to allow the RO to provide the Veteran with an 
appropriate SOC on these issues.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The 
issues will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's VA 
treatment records that have not 
already been associated with the 
claims folder.  Particularly, all 
records from the Brooksville VA 
Outpatient Clinic, to specifically 
include treatment received from Dr. O 
referred to at the December 2008 
hearing, should be located.  Also, 
any VA treatment records from the 
February 2009 muscle biopsy for which 
the Veteran reported he was scheduled 
should be associated with the claims 
file.  If these records cannot be 
located, the Veteran must be notified 
of such.  

2.	Then, readjudicate the claim.  In 
particular, review all of the 
evidence that was submitted since the 
October 2007 SOC.  In the event that 
the claim is not resolved to the 
satisfaction of the Veteran, he 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the Board 
for further review. 

3.	Provide the Veteran with a SOC as to 
the issues of entitlement to service 
connection for a thyroid condition as 
due to an undiagnosed illness and 
entitlement to service connection for 
a mild chronic intermittent lumbar 
strain.  The Veteran should be 
informed that he must file a timely 
and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


